Exhibit 10.2

State Street Logo

 

 

 

 

As of June 27, 2005

 

 

 

 

Selective Insurance Company of America
Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, NJ  07890-1000



            RE:  Loan Facility

Ladies and Gentlemen:



            State Street Bank and Trust Company (the "Bank") has made available
to Selective Insurance Company of America, a corporation organized under the
laws of New Jersey (the "Company") and Selective Insurance Group, Inc., a
corporation organized under the laws of New Jersey (the "Parent") (collectively,
the Company and the Parent are hereinafter referred to as the "Borrower") an
aggregate $20,000,000 revolving line of credit (the "Line of Credit") as
described in a letter agreement dated March 3, 1997 (as amended, the "Letter
Agreement").  All obligations of the Borrower arising under the Line of Credit
are evidenced by a promissory note in the principal amount of $20,000,000 dated
March 3, 1997 made by the Borrower to the order of the Bank (as amended, the
"Note").

            The Borrower has requested, and the Bank has agreed pursuant to the
terms hereof, to extend the Revolving Maturity Date, as defined in the Letter
Agreement, as set forth hereinbelow.  The Borrower and the Bank have also agreed
to make certain other amendments to the terms of the Letter Agreement as set
forth hereinbelow.  Therefore, for good and valuable consideration, the receipt
of which is hereby acknowledged, the Borrower and the Bank hereby agree as
follows:

         I.          Amendments to Letter Agreement

1.         Section 1 of the Letter Agreement is hereby amended by deleting the
following therefrom:  "June 27, 2005" and substituting the following therefor: 
"June 26, 2006".  All references to "Revolving Maturity Date" in the Letter
Agreement, the Note or any related document shall hereafter be deemed to refer
to June 26, 2006.

2.         Section 8(a)(ii) of the Letter Agreement is hereby amended by
restating such Section 8(a)(ii) to read in its entirety as follows:

--------------------------------------------------------------------------------


Selective Insurance Company of America

Selective Insurance Group, Inc.

As of June 27, 2005

Page 2

"(ii)     the Combined Statutory Capital and Surplus of the Insurance
Subsidiaries, as of the last day of any fiscal quarter, will not be less than
$575,000,000;"

II.         Miscellaneous

            1.         As amended hereby, all terms and conditions of the Letter
Agreement and Note remain in full force and effect and are ratified and affirmed
as of the date hereof and extended to give effect to the terms hereof.

            2.         Each Borrower represents and warrants to the Bank as
follows:  (a) no Event of Default has occurred and is continuing on the date
hereof under the Letter Agreement or the Note; (b) each of the representations
and warranties of the Borrowers contained in Paragraph 9 of the Letter Agreement
is true and correct in all material respects on and as of the date of this
letter amendment; (c) the execution, delivery and performance of each of this
letter amendment, the Letter Agreement, as amended hereby, and the Note
(collectively, the "Amended Documents") (i) are, and will be, within its
corporate power and authority, (ii) have been authorized by all necessary
corporate proceedings, (iii) do not, and will not, require any consents or
approvals including from any governmental authority other than those which have
been received, (iv) will not contravene any provision of, or exceed any
limitation contained in, the charter documents or by-laws or other
organizational documents of such Borrower or any law, rule or regulation
applicable to such Borrower, (v) do not constitute a default under any other
agreement, order or undertaking binding on such Borrower; (d) each of the
Amended Documents constitutes the legal, valid, binding and enforceable
obligation of such Borrower, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors' rights generally and by general equitable principles; and (e) if
the proceeds of any Revolving Loan are utilized to finance the purchase of the
stock of the Parent, such use will be in compliance with Regulations U and X of
the Board of Governors of the Federal Reserve System.

            3.         This letter amendment shall constitute an agreement
executed under seal to be governed by the laws of The Commonwealth of
Massachusetts.

--------------------------------------------------------------------------------


Selective Insurance Company of America

Selective Insurance Group, Inc.

As of June 27, 2005

Page 3

4.         This letter amendment may be executed in counterparts each of which
shall be deemed to be an original document.

                                                                       
Sincerely,

 

                                                                        STATE
STREET BANK AND

                                                                        TRUST
COMPANY

 

                                                                        By:  /s/
Edward M. Anderson

                                                                        Edward
M. Anderson

                                                                        Vice
President

Acknowledged and accepted:

SELECTIVE INSURANCE COMPANY OF AMERICA

By:  /s/ Dale A. Thatcher
Name: Dale A. Thatcher
Title: EVP, CFO and Treasurer

By:  /s/ Jennifer W. DiBerardino
Name: Jennifer W. DiBerardino
Title: VP and Assistant Treasurer

SELECTIVE INSURANCE GROUP, INC.

By:  /s/ Dale A. Thatcher
Name: Dale A. Thatcher
Title: EVP, CFO and Treasurer

By:  /s/ Jennifer W. DiBerardino
Name: Jennifer W. DiBerardino
Title: AVP and Assistant Treasurer